Citation Nr: 1145423	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-23 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for service-connected major depressive disorder with panic attacks.  

2.  Entitlement to a total disability evaluation based on individual unemployability as due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel








INTRODUCTION

The Veteran had active service in the United States Army from August 1998 to October 1998, and in the United States Navy from April 2000 to March 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection has been granted for major depressive disorder, with panic attacks, and a 70 percent evaluation has been assigned.  The Veteran was initially awarded service connection, with a 50 percent evaluation assigned, in December 2008.  The Veteran submitted a timely notice of disagreement, and in May 2010, a 70 percent rating was assigned effective date from March 2008 (the day after her separation from active service).  She maintains that her disability is more severe than what is contemplated by the currently assigned rating.  

The last VA examination of record to assess the severity of the psychiatric disorder was conducted in August 2009.  Although this report is adequate in determining the level of severity, there have been significant developments in the state of the Veteran's mental health since that time which warrant further evidentiary exploration.  First, the Veteran was placed into court-ordered protective custody in September 2009, because she had been deemed a danger to herself and/or others by State authorities.  An order from a Texas State Court indicates that the Veteran was to undergo a 90-day hospitalization at the Northwest Texas Hospital Pavilion for her own protection.  The record contains assessments from this facility from the period immediately prior to admission, along with a few notes from the emergency department of the hospital.  The inpatient psychiatric records are not contained in the file, and as this hospitalization occurred after the last VA examination of record, these records could potentially indicate an increase in severity.  Moreover, in May 2010, the Veteran wrote a letter to VA in which she indicated that her psychiatric symptoms had increased in severity.  She related being unable to get out of bed at times as well as having consistent marital problems.  Further, she indicated that she had patterns of suicidal ideation or other thoughts of self-harm, and that she had issues maintaining proper hygiene.  

Prior to these developments, in February 2009, the Veteran reported to a VA pharmacist for management of her prescribed psychiatric medications.  The pharmacist noted that the Veteran was a full-time English student and was happy in family life.  In a private clinical note of September 2009 (prior to the court-ordered hospital stay), the Veteran noted that she was looking for work but was unemployed.  As noted, in May 2010, the Veteran wrote to VA to describe her worsening symptoms, stating that she often was so depressed that she could not function in daily activities.  

The Veteran's current employment status is unknown; although, recent submissions do suggest that the Veteran is not employed and, potentially, may be unable to be employed due to her service-connected psychiatric illness.  To establish the maximum 100 percent rating, the evidence would need to show that she experiences total occupational and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, there is some indication that the Veteran is unemployable due to her psychiatric disability.  Thus, a TDIU is raised as part of the claim for a higher initial rating.  

Given the Court-ordered hospitalization and the Veteran's continued report of an increase in symptoms, the Board determines that a new, comprehensive VA psychiatric examination should be afforded to determine the current severity of service-connected major depression.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the examiner should be asked if the Veteran experiences total occupational and social impairment, and if not, if she is prevented from engaging in any substantially gainful employment (i.e. other than marginal employment) by her service-connected mental illness.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

a)  In this regard, inpatient psychiatric records from the Northwest Texas Hospital Pavilion, from the period starting in September 2009, must be located.  After obtaining the required waivers, copies of these records should be secured and placed in the claims file.  If these records are unavailable after an exhaustive attempt to secure them, it should be noted in the record.  

b)  Copies of any outstanding VA records, should there be any, should also be located and attached with the claims file.  

2.  Following the above-directed securing of the identified records, the Veteran is to be afforded a comprehensive VA psychiatric examination to determine the severity of her service-connected major depression.  In this regard, the examiner is asked to review the relevant records and to determine if the Veteran experiences total occupational and social impairment as due to her service-connected mental illness.  Should both areas of functioning not be totally impaired, the examiner should provide an opinion as to whether the Veteran is able to engage in any type of employment despite her service-connected depression.  A rationale should accompany any conclusions reached, and conclusory or unsupported opinions are not helpful.  

3.  Following the directed development, the RO must conduct a de novo review of the claim.  Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case to the Veteran and return the claim to the Board for final adjudication.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


